Citation Nr: 0622067	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-37 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for meningitis.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 19, 1974 to 
August 19, 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision, which denied the 
veteran's claim of entitlement to service connection for 
meningitis.  In an April 2003 decision, the RO confirmed its 
prior decision.  

In April 2006, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  There is no competent evidence to show that the veteran 
currently has a diagnosis of meningitis or residuals of 
meningitis.


CONCLUSION OF LAW

Meningitis is not due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the initial RO rating decision in 
December 2002, and as explained herein below, the VCAA notice 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in July 2002, February 
2003, and November 2004, the RO advised him of what was 
required to prevail on his claim for service connection, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that he had to provide both identifying 
information and a signed release for VA to obtain private 
records on his behalf.  In November 2004, the RO also 
requested that the veteran submit any evidence in his 
possession that pertained to his claim.

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, as discussed above the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection.  
Further, in a March 2006 letter, the RO provided him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Thus, the veteran has been furnished proper VCAA 
notice.  In any case, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in April 2006.  The RO has obtained the veteran's 
service medical records and VA treatment records.  The RO 
also sought private treatment records from R.S., M.D., and 
Hopkins County Memorial Hospital in Sulphur Springs, Texas 
and Bellevue Hospital Center in New York, New York, on behalf 
of the veteran following receipt of medical release forms 
from him.  While Dr. S. responded with a statement, there was 
no record of treatment of the veteran at Hopkins County 
Memorial Hospital, and Bellevue Hospital Center did not 
respond to two record requests (the veteran was notified of 
this in November 2002 and December 2002 and requested that he 
procure the records).  The veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

The Board notes that VA did not conduct medical inquiry in 
the form of a VA compensation examination in an effort to 
substantiate the veteran's claim.  However, further 
development in this respect is not required because any 
opinion obtained would be speculative for the reasons that 
follow.  38 U.S.C.A.§ 5103A (d).  First, there is no record 
of meningitis during service.  Second, the veteran has not 
furnished any competent evidence of persistent or recurrent 
symptoms relevant to meningitis since service.  Third, there 
is no competent medical evidence of any current disability 
relative to meningitis or its residuals.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claim.  In the judgment of 
the Board, an opinion from a physician relating the onset of 
meningitis based on the current record would be purely 
speculative and have no persuasive value as medical evidence 
of a nexus between service and a current medical disability.  
A medical opinion is needless, particularly where there is no 
evidence of ongoing or current evidence of meningitis or a 
disability related thereto.  Thus, the Board finds that the 
evidence of record is sufficient to decide the veteran's 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the Board's judgment, 
further delay of this case to obtain an examination and/or 
etiological opinion would be pointless because, as discussed 
herein above, the status of the record as it now stands does 
not show a "reasonable possibility" that such assistance 
would aid the veteran's claim.  38 U.S.C.A. § 5103A.  See 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

II.  Merits of Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

In this case, the veteran claims that on his way home after 
discharge from the military in August 1974, he fell ill and 
was taken to the emergency room in his hometown of Sulphur 
Springs, Texas.  He was given a shot but returned to the 
emergency room the next day when his illness grew more 
serious.  The veteran maintains that he was treated for 
meningococcal meningitis that he must have contracted on the 
military base where he had been in basic training.  He 
indicated that he again contracted meningococcal meningitis 
in 1977 and was treated at the Bellevue Hospital in New York, 
New York.  He asserts that he now experiences overwhelming 
problems with pain in his back, legs, hands, and feet, and 
that he began receiving treatment at the VA in 1996 for 
arthritis in various joints, as for heart problems and 
allergic rhinitis.  

After giving careful consideration to the medical evidence 
and the contentions of the veteran, the Board finds that 
there is no competent evidence to show that the veteran has 
meningitis that is etiologically related to a disease or 
injury during military service.  That is, the preponderance 
of the evidence is against his claim of service connection 
for meningitis.  

The veteran served on active duty in the Navy from July 19, 
1974 to August 19, 1974, at which time he was discharged 
under honorable conditions for fraudulent entry (i.e., 
concealment of pre-service drug usage).  The service medical 
records do not show any clinical findings or diagnosis of 
meningitis, to include at the time of his discharge physical 
examination on August 15, 1974.  Post-service medical records 
consist of VA outpatient records, dated from 1997 through 
October 2004, which show treatment for various ailments, to 
include hypertension, hyperlipidemia, low back pain, spina 
bifida occulta (or history of), allergic rhinitis, dyspepsia, 
and onychomycosis.  Such records show no treatment for or 
diagnosis of meningitis, or any residuals of meningitis.  The 
post-service medical records also include the statement of 
Dr. S., the veteran's family physician, dated in January 
2003, who indicates that he had diagnosed and treated the 
veteran in the early 1970s for meningococcal meningitis at 
Hopkins County Memorial Hospital.  The physician was not more 
specific as to the date of the treatment.  He also noted that 
the veteran reportedly had the same condition at a later 
date, of which the physician had no personal knowledge.  

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the veteran has a current diagnosis 
related to meningitis or any residuals of meningitis.  The VA 
law and regulations require that for service connection to be 
established there must be a disability incurred or aggravated 
during service.  Without evidence of a present disability, 
there can be no service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The veteran's statements during this appeal to the effect 
that he has meningitis or residuals thereof that are 
attributable to his brief period of service lack probative 
value, particularly in light of the absence of any objective 
evidence showing that he was treated for meningitis during 
service and that he currently had a diagnosis of meningitis 
or residuals thereof.  Further, as a lay person, he is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has meningitis or 
residuals of meningitis that can be related to service.  The 
weight of the evidence is against the veteran's claim of 
service connection.  As such the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for meningitis is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


